Citation Nr: 0204978	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation (DIC) based on the Dependency and Indemnity 
Compensation Reform Act of 1992.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945. The veteran died in June 1986.  The appellant 
is the veteran's surviving spouse.  This matter initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a May 1993 determination by the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO).  By a 
decision issued in November 1996, the Board denied the 
appellant's claim for increased DIC.  

The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Court, in 
a decision issued in January 1999, vacated the Board's 
November 1996 decision and indicated that the matter should 
be remanded for proceedings consistent with the opinion.  The 
Secretary of Veterans Affairs appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit affirmed the Court's 
ruling that a de novo determination of the extent and 
duration of the veteran's disability was necessary, and held 
that the Court correctly remanded the case "for appropriate 
proceedings in implementation of its decision."  The mandate 
effectuating the Court's decision has been issued, following 
return of the claim to the Court from the Federal Circuit.


REMAND

The Court noted that, at the time of the RO's 1987 decision 
awarding DIC benefits (under 38 U.S.C.A. § 351 [now 
recodified at 38 U.S.C.A. § 1151] as if the disability which 
caused the veteran's death were service-connected) those 
benefits were based on the rank of the deceased service 
member, not on the level of severity of the veteran's 
service-connected disability.  The Court's decision reflects 
that the RO would have followed its usual process of rating 
the disability and assigning an effective date for the 
evaluation but for the fact that the law applicable to this 
claim did not require consideration of these factors when the 
claim was initially adjudicated.

Following the Board's 1996 decision in this case, the Court 
promulgated a series of decisions that directly affect that 
Board decision.  Beginning in 1997 with Green (Doris) v. 
Brown, 10 Vet. App. 111 (1997) and continuing in 1998 with 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998), the Court determined that the 
survivor of a veteran has the "right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service-
connection-related issue . . . based on evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable."  Green, 10 Vet. App. at 118.  The Court's 1999 
decision in the instant case held that this "hypothetical 
entitlement" analysis applied to claims under 38 U.S.C.A. 
§ 1311.  

The underlying issues that are now mandated by the Court for 
initial adjudication are the evaluation of the service-
connected disability and the assignment of an effective date 
for such evaluation.  Specifically, a determination must be 
made establishing when, if at all, the deceased veteran's 
cirrhosis disability would have warranted a total disability 
rating.  Although these determinations will be ultimately 
dispositive of the instant case, they are also clearly 
questions of law and fact that have not been addressed at any 
level, and as such are required under 38 U.S.C.A. § 511 (West 
1991) to be decided in the first instance by the Secretary 
(i.e., the RO).  

The Board further notes that neither the Court's decision nor 
the Federal Circuit's decision addresses the effect of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), on this claim, as both of 
those decisions predated the enactment of the VCAA.  In 
affirming the ruling of the Court, however, the Federal 
Circuit specifically stated that the a de novo determination 
of the veteran's disability must be based "upon the entirety 
of the record including any new evidence presented by the 
surviving spouse (emphasis added)."  Of course, any "new 
evidence presented" would have to satisfy the restriction 
that it must have been in the veteran's claims file or VA 
custody (actual or constructive custody) prior to the 
veteran's death.  Green, 10 Vet. App. at 118.  The Board 
finds that application of the VCAA is consistent with the 
Court's implicit direction that the RO would determine the 
rating and assign the effective date for that rating for the 
veteran's service-connected disability.  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the VA clinical 
records of the veteran, with emphasis on 
obtaining clinical records for the eight 
years prior to the veteran's death in 
June 1986.  

2.  The RO should afford the appellant 
the opportunity to identify the locations 
or dates of any VA clinical records for 
the relevant period not associated with 
the claims file.  The RO should also 
afford the appellant the opportunity to 
identify or submit any other clinical 
records held by any governmental agency 
or otherwise constructively of record at 
the time of the veteran's death.  Provide 
the appellant with release forms and ask 
that a copy be signed and returned for 
each non-VA health care provider 
identified.

3.  Following the above, the RO should 
arrange for a physician to review the 
claims folder and/or the pertinent 
medical records, including the relevant 
clinical records obtained during 
development.  The reviewer should be 
requested to render an opinion concerning 
the following:  Based on a review of the 
evidence of record, what was the nature 
and symptomatology of the veteran's 
cirrhosis of the liver, or the secondary 
effects of that disorder or other 
secondary effects of a blood transfusion 
which resulted in cirrhosis of the liver?  

4.  The RO should again consider the 
nature and severity of the disability 
resulting from blood transfusion, 
characterized as cirrhosis, for which 
benefits were awarded as if service-
connected under 38 U.S.C.A. § 1151, 
including when, if at all, the deceased 
veteran's cirrhosis would have warranted 
a total disability rating as set forth in 
the decisions of the Court and Federal 
Circuit in this case.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
supplemental statement of the case should 
specifically include the laws and 
regulations regarding the evaluation of 
the veteran's service-connected 
disabilities and the effective date of 
those evaluations.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




